Citation Nr: 0918074	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-12 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969.  His awards and decorations include the Combat 
Infantry Badge and the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania.

In March 2009, the Veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folders.  

After the hearing the Veteran submitted a March 2009 
statement from his private physician indicating that he has 
additional disabilities, to include hypertension, chronic 
obstructive pulmonary disease, diabetic neuropathy, and 
diabetic retinopathy, that are related to his active service 
or to service-connected disability.  These matters are 
directed to the attention of the RO for appropriate action.

The issue of entitlement to service connection for tinnitus 
is decided herein while the issues of service connection for 
low back disability and an increased rating for PTSD are 
addressed in the REMAND that follows the order section of 
this decision.


FINDING OF FACT

Tinnitus was not present in service and is not etiologically 
related to service.

CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he developed tinnitus due to 
acoustic trauma associated with his combat service in 
Vietnam.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in March 2003, prior to its 
initial adjudication of the claim.  Although the veteran was 
not provided notice with respect to the disability rating or 
effective date element of the claim until October 2006, after 
the initial adjudication, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for tinnitus.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claim was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  At his hearing 
before the undersigned, the Veteran indicated that he knew of 
no additional evidence to support his tinnitus claim.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The record reflects that the Veteran participated in combat 
with the enemy during his active service.  He testified that 
as an infantryman he carried his weapons close to his ear and 
that he encountered significant acoustic trauma including 
grenade explosions.  He stated that he first noticed his 
tinnitus 10 or 12 years after service.  He explained that he 
never wore ear protection in service and that after service 
he worked lifting strippings, welding and digging during 
which times he wore ear protection.  

While it is certainly not disputed that the Veteran was 
exposed to noise trauma in combat, service treatment records 
and post-service records for many years following service 
reflect no tinnitus or hearing loss.  

In response to his claim, the veteran was afforded a VA 
audiology examination in November 2003.  The veteran's 
history of service acoustic trauma was noted, including an 
episode where he had bleeding in the ears following a rocket 
explosion during combat, at which time he was sent to the 
rear.  The veteran's history was also noted to be positive 
for post-service occupational noise exposure but ear 
protection was reported.  The examiner noted tinnitus 
secondary to high frequency sensorineural hearing loss, with 
no evidence of scarring of ear drums.  The examiner noted the 
normal hearing at service separation and concluded that the 
present hearing loss had progressed since service.  He felt 
that without tinnitus matching he could not confirm a 
definite diagnosis of tinnitus.  Thus, it was his opinion 
that it was not at least as likely as not that tinnitus was 
related to acoustic trauma from shell fragment sounds in 
service.  

During a July 2007 VA audiology evaluation, the Veteran 
denied tinnitus.  

Service connection for ruptured eardrum remains denied.  

In sum, there is no lay or medical evidence of tinnitus in 
service or until many years thereafter.  In addition, there 
is no medical evidence linking tinnitus to service or 
service-connected disability, and the medical opinion 
evidence addressing the etiology of the claimed tinnitus is 
against the claim.  

The Board acknowledges the veteran's assertions that he has 
tinnitus due to his service.  It is true that the veteran's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay- 
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Certainly, the veteran is competent to 
say he experienced significant noise exposure in service and 
that his ears bled in service following a blast.  Moreover, 
in accordance with 38 U.S.C.A. § 1154(b), the Board finds 
that the Veteran was exposed to excessive noise coincident to 
his combat service.  

Notwithstanding the foregoing, the fact remains that the 
Veteran does not allege that he noticed tinnitus in service 
or until many years thereafter.  Therefore, whether his 
tinnitus is related to noise exposure or any other incident 
of service is a medical question that lay persons, such as 
the Veteran, are not competent to answer.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  
 
Although invited to do so, the Veteran has submitted no 
competent evidence linking his tinnitus to his active 
service.  As discussed above, the VA medical opinion 
addressing the etiology of his tinnitus is against the claim.  

Accordingly, the Board must conclude that service connection 
is not warranted for the claimed disability.  In reaching 
this decision, the Board has determined that the benefit-of- 
the doubt rule is not applicable to the claim because the 
preponderance of the evidence is against the claim.

The Board specifically notes at this time that the VA medical 
opinion attributes the Veteran's tinnitus to sensorineural 
hearing loss, a disability for which service connection is 
not in effect and for which the Veteran has not filed a claim 
for service connection.  If the Veteran believes that his 
hearing loss is related to his active service, he should file 
a claim for service connection for that disability with the 
RO and also request the RO to reopen his tinnitus claim. 




ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

At the hearing, the veteran testified that the symptomatology 
associated with his PTSD has increased in severity since the 
most recent examination.  In light of VA's duty to conduct a 
thorough and contemporaneous medical examination, the Board 
finds that new VA examination is necessary in order to decide 
the veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2007). See also Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

As to lumbar disability, the Veteran contends that he was 
treated soon after service by osteopath Raymond J. Kraynak, 
D.O.  At the hearing, the Veteran indicated that he would 
attempt to obtain records from Dr. Kraynak and ask him to 
submit a medical opinion supporting his claim.  In a March 
2009, Dr. Kraynak submitted a statement indicating he had 
treated the Veteran for many years and that the Veteran now 
had degenerative arthritis of the low back.  Dr. Kraynak did 
not indicate his opinion regarding the etiology of any 
current low back disorder, nor did he specify how long he had 
been treating the Veteran.  The record reflects that Dr. 
Kraynak was contacted in April 2003 at which time he 
submitted a similar statement.  Under the circumstances, the 
Board finds that additional development would be helpful.  

In addition, the veteran's more recent VA treatment records 
should be obtained since they may contain information 
concerning his current level of disability.  38 C.F.R. § 
3.159(c)(2).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of the veteran's 
PTSD during the period of this claim and 
any outstanding medical records 
pertaining to post-service treatment or 
evaluation of his low back, particularly 
the earliest available records pertaining 
to post-service treatment or evaluation 
of his low back.  If it is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

2.  Then, the veteran should be afforded 
an examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of his service- 
connected PTSD.  The claims folders must 
be made available to and reviewed by the 
examiner, and any indicated studies 
should be performed.

The examiner should identify all current 
manifestations of the veteran's PTSD and 
should provide an opinion concerning the 
current degree of social and occupational 
impairment resulting from it.  The 
examiner should distinguish the 
manifestations of any non service-
connected disorders from those of the 
service-connected disability.  In 
addition, the examiner should provide a 
global assessment of functioning score 
based solely on the service-connected 
psychiatric disability and explain the 
significance of the score assigned.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected PTSD on his 
ability to work.

The rationale for all opinions expressed 
must be provided.

3.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his current low 
back disability.  The claims folders must 
be made available to and reviewed by the 
examiner.

With respect to each currently present 
low back disorder, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the disorder is etiologically related to 
the veteran's active service.  The 
examiner is also asked to provide an 
explanation for all opinions expressed.

4.  The RO of the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims for a 
higher rating for PTSD and service 
connection for low back disability based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


